Exhibit 10.1

 

    Domtar Corporation     Head Office     395 de Maisonneuve Blvd. West    
Montreal, QC H3A 1L6     Operations Center     100 Kingsley Park Dr.     Fort
Mill, SC 29715-6476    

 

August 9, 2007         STRICTLY CONFIDENTIAL

Mr. Raymond Royer

President and Chief Executive Officer

Domtar Corporation

395 de Maisonneuve Blvd West

Montreal, Quebec H3A 1L6

Canada

Dear Raymond,

We are pleased to confirm the terms of your employment with Domtar Corporation
(the “Company”). As of March 7, 2007, your employment with the Company will
continue on the terms set forth herein.

1. Duties. You will serve as President and Chief Executive Officer of the
Company, with such duties and responsibilities as are customarily assigned to
individuals holding such positions and such other duties and responsibilities
consistent with the positions of President and Chief Executive Officer as may be
specified by the Board of Directors of the Company (the “Board”). You will
report directly to the Board and will devote all of your skill, knowledge and
full working time solely and exclusively to the conscientious performance of
your duties hereunder, other than authorized vacation time and absence for
sickness or disability.

2. Term. The terms of this letter agreement shall apply to your employment with
the Company from the date hereof through and including the date of the Company’s
annual shareholders meeting held in 2009 (such meeting, the “2009 AGM” and such
employment term, the “Employment Term”) or until earlier terminated in
accordance with Section 11.

3. Base Salary. Your base salary while you are employed during the Employment
Term will be at an annualized rate of CDN$1,100,000 (the “Base Salary”), which
amount may be increased from time to time by the Board in its sole discretion.
Your Base Salary shall be payable at the same time as the Company pays salary to
its other senior executives.



--------------------------------------------------------------------------------

4. Annual Incentive Bonus. While you are employed during the Employment Term,
you will be eligible to participate in the Domtar Corporation Annual Incentive
Plan (the “Annual Incentive Plan”). Your target annual bonus under the Annual
Incentive Plan will be 75% of Base Salary, and your maximum annual bonus will be
150% of Base Salary. Actual bonus payments will be determined based on
performance results versus the applicable targets established by the Board. Any
annual bonus with respect to a particular year will be payable promptly
following the receipt of the Company’s audited financial statements for such
year and in any event within two and a half months of the end of such year.

5. Long Term Incentive Awards. The Company will grant to you the long-term
incentive awards set forth in Sections 5(i), (ii) and (iii) below at the same
time as long-term incentives are granted to other senior executives in 2007 as
long as you remain employed through that date. The awards will be granted
pursuant to, and will be subject to, the terms and conditions of the Domtar
Corporation 2007 Omnibus Incentive Plan (the “Omnibus Plan”) and the applicable
award agreement between you and the Company. Capitalized terms used in this
Section 5 without definition shall have the meanings set forth in the applicable
award agreement, or if not defined in the applicable award agreement, in the
Omnibus Plan.

(i) Time-vested Restricted Stock Units with a fair market value on the date of
grant equal to CDN$3,125,000

(ii) Synergy Performance-vested Restricted Stock Units with a fair market value
on the date of grant equal to CDN$3,125,000

(iii) 378,200 Non-statutory Stock Options

You hereby acknowledge and agree that the grants of Restricted Stock Units and
Non-statutory Stock Options made to you on June 27, 2007 satisfy the Company’s
obligations under this Section 5 and that, notwithstanding anything to the
contrary contained in the applicable award agreement between you and the Company
dated as of such date (i) in connection with the termination of your employment
due to Retirement with prior approval of the Board or by the Company for reasons
other than death, Disability or Cause, in each case on or prior to the 2009 AGM,
none of your Time-vested Restricted Stock Units or Non-statutory Stock Options
will vest until the date of the 2009 AGM (at which time such awards will vest in
full and without proration), (ii) in connection with the termination of your
employment due to Retirement with prior approval of the Board or by the Company
for reasons other than death, Disability or Cause, in each case on or prior to
the earlier of the Vesting Date and the 2009 AGM, your Synergy
Performance-vested Restricted Stock Units shall be deemed vested on the Vesting
Date to the same extent as if your Service had continued until such date,
subject to achievement of the Goals, provided that nothing contained herein
shall accelerate the time of settlement of any Restricted Stock Units, (iii) the
Company shall deliver to you

 

2



--------------------------------------------------------------------------------

one share of Stock or the cash value thereof, as elected by you, in settlement
of each outstanding Restricted Stock Unit that has vested in accordance with the
terms of the applicable award agreement, as amended by this agreement and
(iv) settlement of your Time-vested Restricted Stock Units will not occur
earlier than the 2009 AGM.

6. SERP. As of March 7, 2007, you ceased accumulating benefits under the
Supplementary Pension Plan for Designated Management Employees of Domtar Inc.
(the “SERP”). Payment of the benefits accumulated under the SERP will begin in
accordance with the terms of the SERP upon the later of (i) termination of your
employment with the Company and (ii) the 2009 AGM, in either case subject to the
requirements of Section 11(b) hereunder. You acknowledge and agree that your
SERP payments shall equal CDN$720,000 per annum.

7. Housing. While you are employed during the Employment Term, to facilitate the
fulfillment of your duties and responsibilities with respect to the Company’s
Operations Center in Fort Mill, South Carolina (the “Fort Mill Operations
Center”), in lieu of hotel accommodations the Company will make available for
your use during periods when your presence is required at the Fort Mill
Operations Center a furnished two-bedroom condominium in the local area.

8. Company Plane. While you are employed during the Employment Term, you will
use the Company plane for business travel, when necessary, subject to quarterly
review by the Human Resources Committee of the Board; provided that you will be
required to reimburse the Company in an amount equivalent to a first class
commercial fare for any passengers traveling with you on the Company plane for
reasons other than business. You will be entitled to use the Company plane for
personal reasons for up to 24 hours per year during the Employment Term, and
hereby acknowledge and agree that you will be solely responsible for any taxes
incurred by you with respect to this benefit.

9. Employee Benefits. While you are employed during the Employment Term, you
will be eligible to participate in the employee benefit plans and programs
(other than retirement plans) generally available to the Company’s employees as
in effect from time to time, on the same basis as the Company’s other employees,
subject to the terms and provisions of such plans and programs. You will receive
four weeks paid vacation per year.

10. Expenses. The Company will reimburse you for all reasonable expenses
incurred by you in connection with your performance of services under this
letter agreement in accordance with the Company’s policies, practices and
procedures.

 

3



--------------------------------------------------------------------------------

11. Termination of Employment.

(a) If the Company terminates your employment during the Employment Term for any
reason other than Cause or if you retire with the approval of the Board during
the Employment Term, the Company will pay you severance benefits in an aggregate
amount equal to your Base Salary for the remainder of the Employment Term,
payable at the same time as the Company pays salary to its other employees
through the remainder of the Employment Term and your annual incentive bonus
(calculated on the basis of actual performance criteria for, and as if you had
remained employed through the end of, the applicable year(s)) remaining in the
Employment Term), if any, payable at the same time as annual incentive bonuses
are paid to other Company employees.

(b) Notwithstanding anything else contained in this letter agreement to the
contrary, in the event any payments to which you become entitled upon or
following the date of termination of your employment pursuant to this letter
agreement are subject to section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended, such payments will not commence until (i) in the case
of the SERP payments referenced in Section 6, the later of (x) the first payroll
date after the 2009 AGM and (y) the first payroll date on or after the later of
the first day of the calendar month following, and 28 days after, your
separation from service within the meaning of Section 409A and the regulations
promulgated thereunder (a “Separation from Service”), (ii) in the case of the
salary continuation payments in Section 11(a), the first payroll date on or
after the later of the first day of the calendar month following, and 28 days
after, your Separation from Service and (iii) in the case of the annual
incentive bonus payments referenced in Section 11(a), with respect to each such
bonus payment, on the later of the date that annual incentive bonuses are paid
to other Company employees and 28 days after your Separation from Service.

Notwithstanding anything else contained in this letter agreement to the
contrary, if you are a “specified employee” within the meaning of Section 409A,
any payment required to be made to you hereunder upon or following the date of
termination of your employment that is subject to Section 409A shall be delayed
until after the six month anniversary of your Separation from Service to the
extent necessary to comply with, and avoid imposition on you of any tax penalty
imposed under, Section 409A. Should payments be delayed in accordance with the
preceding sentence, the accumulated payment that would have been made but for
the period of the delay shall be paid in a single lump sum during the 10 day
period following the six month anniversary of the date of termination of your
employment.

For purposes of this agreement, if, as of September 30, 2009, the 2009 AGM has
not occurred, it shall be deemed to have occurred on such date.

(c) Any benefits payable to you pursuant to this section will be in full
satisfaction of all liabilities to you under this letter agreement and with
respect to any other claim you may have in conjunction with your termination of
employment. These benefits will not be subject to any offset, mitigation or
other reduction as a result of your receiving salary or other benefits by reason
of your securing other employment, but payment of such amounts shall be subject
to a general release in form and substance reasonably satisfactory to the
Company, which release must be executed by you and returned to the Company no
later than 21 days after your Separation from Service.

 

4



--------------------------------------------------------------------------------

(d) For these purposes, “Cause” means (i) your willful failure to perform
substantially your duties as an officer and employee of the Company (other than
due to physical or mental illness), (ii) your engaging in serious misconduct
that is injurious to the Company, (iii) your having been convicted of a crime
that constitutes a felony under U.S. law or the equivalent under Canadian law,
(iv) your unauthorized disclosure of Confidential Information or (v) your
material breach of any other provision of this letter agreement.

12. Unauthorized Disclosure. During your employment with the Company and at all
times thereafter, you will not, except with the express consent of the Board of
Directors or its authorized representative, disclose any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information, operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (a) relating to the Company or any
of its affiliates or (b) that the Company or any of its affiliates may receive
belonging to suppliers, customers or others who do business with the Company or
any of their respective affiliates (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public or is in the public domain (other than by reason of your
breach of this letter agreement).

13. General Provisions.

(a) No provisions of this letter agreement may be modified, waived or discharged
unless such modification, waiver or discharge is approved by the Company’s Board
of Directors and is agreed to in a writing signed by you and such Company
officer as may be specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this letter agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(b) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof, have been made by either party, other
than as set forth expressly in this letter agreement. This letter agreement
codifies all of your entitlements following a termination of your employment
with the Company (including, without limitation, your accrued pension benefits
under the SERP or otherwise) and supersedes and replaces any and all prior
agreements or understandings, whether written or oral, which may have existed in
relation to your employment with the Company. The invalidity or unenforceability
of any one or more provisions of this letter agreement will not affect the
validity or enforceability of any other provision of this letter agreement,

 

5



--------------------------------------------------------------------------------

which will remain in full force and effect. This letter agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original but all of which together will constitute one and the same instrument.

(c) All amounts payable to you hereunder will be paid net of any and all
applicable income or employment taxes required to be withheld therefrom under
applicable Canadian or foreign, provincial or local laws or regulations.

(d) The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the province of Quebec, without giving
effect to its conflict of laws provisions.

(e) The parties have expressly requested that this agreement be drafted in
English. Les parties ont expresément requis que cette entente soit rédigée en
anglais.

If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to me.

Sincerely,

 

/s/ Harold H. MacKay     /s/ Brian M. Levitt Harold H. MacKay     Brian M.
Levitt Chairman of the Board of Directors     Chairman of the Human Resources
Committee

 

ACCEPTED AND AGREED

as of this 9th day of August, 2007

/s/ Raymond Royer Raymond Royer

 

6